      Case: 1:19-cv-01159-CAB Doc #: 5 Filed: 05/28/19 1 of 13. PageID #: 37



                            UNITED STATES DISTRICT COURT
                                       For the
                             NORTHERN DISTRICT OF OHIO

NADINE BECHTEL                              )   CASE NO. 1:19-CV-01159
                                            )
              Plaintiff,                    )   JUDGE CHRISTOPHER A BOYKO
                                            )
              vs.                           )
                                            )
CITY OF EASTLAKE, OHIO, et al               )   OPPOSITION TO MOTION FOR
                                            )   INJUNCTION AND RESTRAINING
              Defendants.                   )   ORDER

       Now comes the Defendants, by and through undersigned counsel, who respectfully
responds to Plaintiff’s Motion For Injunction and Restraining Order. The basis for the
opposition is more fully stated in the attached memorandum.

                                            Respectfully submitted,

                                            /s/ Joseph R. Klammer __________
                                            JOSEPH R. KLAMMER, #0068831
                                            Attorney for Defendants
                                            The Klammer Law Office, Ltd.
                                            The Historic Mentor Center Street School
                                            7482 Center Street, Unit 6
                                            Mentor, OH 44060
                                            (440) 974-8484; Fax (440) 255-6112
                                            Court service: klammerlaw@klammerlaw.com
                                            Direct:        jrklammer@klammerlaw.com
      Case: 1:19-cv-01159-CAB Doc #: 5 Filed: 05/28/19 2 of 13. PageID #: 38




                                CERTIFICATE OF SERVICE

        I hereby certify that on the 28, of May 2019 a copy of the foregoing was sent
via the Clerk of Court’s electronic CM/ECF system for filing and transmittal of Notice of
Electronic Filing to the following:


Michela Huth, Esq.
PO Box 17
Bolivar, Ohio 44612

Richard B. Rosenthal, Esq.
120-82 Queens Blvd.
Kew Gardens, NY 11415

                                            /s/ Joseph R. Klammer__________
                                            JOSEPH R. KLAMMER, #0068831
                                            Attorney for Defendants
         Case: 1:19-cv-01159-CAB Doc #: 5 Filed: 05/28/19 3 of 13. PageID #: 39



                                             MEMORANDUM
STATEMENT OF FACTS
         If the Court could review only one statute, R.C. 2931.18 will settle every issue in
plaintiff’s complaint. R.C. 2931.18 reads in relevant part:
         (A) A humane society or its agent may employ an attorney, and may also employ one or
         more assistant attorneys to prosecute violations of law relating to:

         (1) Except as provided in division (B) of this section, prevention of cruelty to animals or
         children;

         (2) Abandonment, nonsupport, or ill-treatment of a child by its parent;

         (3) Employment of a child under fourteen years of age in public exhibitions or vocations
         injurious to health, life, or morals or which cause or permit such child to suffer
         unnecessary physical or mental pain;

         (4) Neglect or refusal of an adult to support destitute parent.

         Such attorneys shall be paid out of the county treasury in an amount approved as just and
         reasonable by the board of county commissioners of that county.

         Pursuant to R.C. 2931.18, the Lake Humane Society has the authority to employ an
attorney to prosecute misdemeanor animal cruelty cases. In fact, this citation settles all issues in
plaintiff’s suit. The Court will recall that it is plaintiff’s position that without appointing an
animal humane agent, the Lake Humane Society has no authority to appoint a prosecutor. (See
unnumbered para. 1 of preliminary statement, para. 26 and 35 in complaint.) R.C. 2931.18 is
quite clear. It reads very plainly that the Humane Society may employ an attorney to prosecute.
This alone should be enough to deny the motion for an injunction, but also to dismiss the matter
in its entirety.
         Plaintiff’s entire theory is that defendant Hawkins, as the City of Eastlake prosecutor,
unlawfully delignated his authority to attorney Jeffrey Holland. Plaintiff cites to her only
evidence of this in paragraph 21 of the complaint. The evidence is an email from Jeffrey
Holland to plaintiff’s counsel, Huth. It is not an email or statement from prosecutor Hawkins. It
reads:
         21. According to an email from a private attorney Jeffrey Holland to Plaintiff’s attorney
         Michela Huth,
         [Jeffrey Holland” (sic) entered an appearance in this matter [Case No.
       Case: 1:19-cv-01159-CAB Doc #: 5 Filed: 05/28/19 4 of 13. PageID #: 40



        19MIS00001] pursuant to R.C. 2938.18, not [Defendant Judson]
        Hawkins. Mr. Hawkins is in agreement with this arrangement.
        This email sent by someone other than Mr. Hawkins does nothing more than simply state
the law in the State of Ohio. Pursuant to R.C. 2931.18, the Humane Society has the authority to
employ an attorney to prosecute misdemeanor animal cruelty cases. In fact, this citation settles
every issue in plaintiff’s suit. The Court will recall that it is plaintiff’s position that without
appointing an animal cruelty prevention agent, the Humane Society has no authority to appoint a
prosecutor.
        This argument is without merit. R.C. 2931.18 is quite clear. It reads very plainly that the
Humane Society may employ an attorney. Paragraphs 16 and 17 of the complaint plead that
Jeffrey Holland and Danamarie Pannella are attorneys “employed by the Lake Humane Society.”
This alone should be enough to deny the motion for an injunction, but also to dismiss the matter
in its entirety.
        Moreover, attached hereto is an affidavit as Exhibit A from Mr. Hawkins wherein he
testifies that he has never delegated any such authority. The entire complaint is based on a
second party email that does not even demonstrate that Mr. Hawkins delegated anything. At a
trial in this matter, Mr. Holland will testify to statutory authority. He will also explain that Mr.
Hawkins has never delegated to him any authority. Of equal importance, it is clear that the
dialogue between Mr. Holland and plaintiff’s counsel Huth was related to the ongoing
Willoughby Municipal Court litigation. This is the clearest evidence that this lawsuit is
plaintiff’s effort to interfere with the pending Willoughby Municipal Court criminal matter.
        Plaintiff specifically pleads at paragraph 11 through 16 under the heading “FACTS” that
a pending criminal investigation in the Willoughby Municipal Court is the background of the
complaint. By any reading, it is an effort to interfere with or cause the “federal intervention” in
that pending criminal matter. Plaintiff specifically pleads:
                            FACTS
      10.      BECHTEL hereby incorporates by reference all allegations contained in all
      numbered paragraphs of this Complaint as if set forth fully here.
      11.      On May 2, 2019, the City of Eastlake and a private entity, Lake Humane
      Society, executed a search and seizure warrant at 36370 Vine Street, Eastlake, Ohio.
      12.      This search warrant gave authority to “any humane agent or other Law Enforcement
       Case: 1:19-cv-01159-CAB Doc #: 5 Filed: 05/28/19 5 of 13. PageID #: 41



      Officer of Lake County, Ohio” to search, and seize property, including live animals.
      13.     An organization named Animal Rescue Center operates an animal rescue at the
      above Vine Street address.
      14.     Among the animals seized was BECHTEL’s cat “Prince Michael.”
      15.     On May 3, 2019 at 8:00 a.m., a probable cause hearing was held in the Willoughby
      Municipal Court. In re: 36370 Vine Street, Case No. 19MIS 00001.
      16.     Private attorneys, Jeffrey Holland and Danamarie Panella acted as state prosecutors
      at this May 3, 2019 probable cause hearing.
       It then continues on at paragraph 21 to explain who is the prosecutor in that pending
criminal investigation. It reads at paragraph 21:
       (b)     According to the non-public docket 1 in the 19MIS00001 case, private attorney
       Jeffrey Holland is listed as the “prosecutor.”
       (c)     The non-public docket of 19MIS00001 also evidences that on May 8, 2019,
       Danamarie Panella, the “Pros. For Lake Humane Society”, filed a Motion to Seal Search
       Warrant Affidavit.
       In fact, plaintiff even pleads at footnote one in the complaint the efforts plaintiff took to
discover facts relevant to that criminal matter. The footnote references the search warrant in
Willoughby Municipal Court and reads “[t]he case docket for this MIS case is not publicly
available online through the Court’s record search feature, therefore Plaintiff’s Attorney had to
ask the Willoughby Municipal Court, multiple times, to provide the docket of the case.”
Count One of the complaint then charges a Fourth Amendment violation related to the alleged
illegal delegation of prosecution authority which resulted in the seizure of plaintiff’s cat.
(Complaint para. 25 and 26.) Of course, that seizure happened in the course of the execution of
the search warrant ordered by the Willoughby Municipal Court.
       At paragraph 31 plaintiff then pleads that she is “suffering an ongoing irreparable harm.”
Without pleading some other ongoing incident of alleged unlawful delegation of prosecution
authority – which it is not – plaintiff has only pleaded facts related to the pending Willoughby
matter. (When requesting prospective relief, a plaintiff must allege that she is likely to be in this
situation again. Pusey v. City of Youngstown, 11 F.3d 652, 658 (6th Cir. 1993), fn. 4, citing Ex
parte Young, 209 U.S. 123, 28 S.Ct. 441, 52 L.Ed. 714 (1908).) At paragraph 31, she then
      Case: 1:19-cv-01159-CAB Doc #: 5 Filed: 05/28/19 6 of 13. PageID #: 42



requests that defendant Hawkins be enjoined from delegating. Without any other matter
involving plaintiff, this can only be enjoining his actions in the pending criminal matter.
       The complaint then jumps from Count One to Count Four. It again though specifically
references the prosecution delegation. At paragraph 36, it references the seizure of her cat which
is only a seizure that occurred as the result of the pending criminal investigation. Again at
paragraph 41, she pleads that she will suffer ongoing harm. As she only pleaded facts related to
this one search warrant seizure, it can only be a reference to ongoing harm in a pending criminal
investigation.
       The complaint then jumps from Count Four to Count Eight. She pleads a First
Amendment right of access to the courts. While this count wholly fails to plead a cause of
action, it does again reference the delegation of prosecution authority which can only be the
pending Willoughby Municipal Court case. Again, at paragraph 41, she pleads that she will
suffer ongoing harm. As she only pleaded facts related to this one search warrant seizure, it can
only be a reference to ongoing harm in the pending criminal investigation.
       The factual background and individual counts in the complaint demonstrate that the
complaint is an effort to interfere with or intervene in the pending Willoughby Municipal Court
criminal matter. The search warrant caused the seizure of the cat about which she claims a
property right. The complaint then charges ongoing and irreparable harm which can only be
related to that pending matter as the complaint does not allege any other ongoing interaction with
the Lake County Humane Society, the City of Eastlake, or Prosecutor Hawkins.
LAW AND ARGUMENT
Injunctive Relief
       Injunctive relief is an extraordinary remedy and is issued cautiously and sparingly.
See Weinberger v. Romero-Barcelo, 456 U.S. 305, 312-313 (1982); see Carolines Kids Pet
Rescue, et al v. Lake Humane Society et al. 1:17CV297 (Sept. 11, 2017). Four factors must be
considered when deciding whether to grant injunctive relief:
   (1) whether the movant has a strong likelihood of success on the merits;
   (2) whether there is a threat of irreparable harm to the movant;
   (3) whether others will suffer substantial harm as a result of the injunction, should it issue;
       and
        Case: 1:19-cv-01159-CAB Doc #: 5 Filed: 05/28/19 7 of 13. PageID #: 43



    (4) whether the public interest will be served by the injunction. See Rock & Roll Hall of
         Fame and Museum, Inc. v. Gentile Prods., 134 F.3d749, 753 (6th Cir. 1998); Carolines
         Kids Pet Rescue, et al v. Lake Humane Society et al. 1:17CV297 (Sept. 11, 2017). While
         no single factor will be determinative as to the appropriateness of the equitable relief
         sought, “a finding that there is simply no likelihood of success on the merits is usually
         fatal.” Gonzales v. Nat’l Bd. of Med. Exam’rs, 225 F.3d 620, 625 (6th Cir. 2000); In re
         DeLorean Motor Co., 755 F.2d 1223,1229 (6th Cir. 1985).
         Plaintiff must establish that there is a substantial likelihood that their claims will
succeed on the merits by clear and convincing evidence. Honeywell, Inc. v. Brewer-Garrett
Co., 145 F.3d 1331 (6th Cir. 1998); Garlock, Inc., v. United Seal, Inc., 404 F.2d 256, 257 (6th
Cir. 1968); see also Carolines Kids Pet Rescue, et al v. Lake Humane Society et al. 1:17CV297
(Sept. 11, 2017). Because a preliminary injunction is “one of the most drastic tools in the
arsenal of judicial remedies”, the proof required is more stringent than that required to survive a
summary judgment motion. Bonnell v. Lorenzo, 241 F.3d 800, 808 (6th Cir. 2001), Farnsworth
v. Nationstar Mortgage, LLC, 569 F.App’x 421, 425 (6th Cir. 2014).
         Here, R.C. 2931.18 is quite clear. The Human Society has the authority to hire its own
prosecutor. Plaintiff’s complaint simply will not survive. There is no likelihood of success on
the merits.
Younger Doctrine 1
         The United State Supreme Court, in Younger v. Harris, 401 U.S. 37 (1971), determined
that federal courts should not interfere with ongoing state criminal proceedings absent a showing
of extraordinary circumstances. In the absence of bad faith, harassment or any other unusual
circumstance, federal courts should abstain whenever a plaintiff seeks to obtain an injunction
against a state court proceeding. Id. Three elements must be present for the Younger Doctrine to
apply: (1) an ongoing state judicial proceeding; (2) the proceeding must implicate an important
state interest; and (3) there must be an adequate opportunity in the state proceeding to raise
constitutional challenges. Sun Ref. & Mktg. Co. v. Brennan, 921 F.2d 635, 639 (6th Cir. 1990).
“So long as the constitutional claims of [plaintiffs] can be determined in the state proceedings
and so long as there is no showing of bad faith, harassment, or some other extraordinary

1
 This Court had previously issued a decision in Caroline’s Kids Pet Rescue, et al v. Lake Humane Society et al.
1:17CV297 (Sept. 11, 2017) The memorandum of law quotes often from that opinion and order.
      Case: 1:19-cv-01159-CAB Doc #: 5 Filed: 05/28/19 8 of 13. PageID #: 44



circumstances that would make abstention inappropriate, the federal courts should abstain.”
Middlesex County Ethics Comm’n v. Garden State Bar Ass’n, 457 U.S. 423, 435 (1982), see also
Carolines Kids Pet Rescue, et al v. Lake Humane Society et al. 1:17CV297 (Sept. 11, 2017)
       In Huffman v. Pursue Ltd., 420 U.S. 592, 608-609 (1975), the United States Supreme
Court held that Younger principles apply until a federal plaintiff exhausts his state appellate
remedies. Here, the Willoughby Municipal Court proceedings are at their infancy. Under the
second prong of Younger, the proceedings “must implicate an important state interest.” In
Miskowski v. Peppler, 36 F.App’x. 556, 557 (6th Cir. 2002), the Sixth Circuit held that
punishing conduct proscribed by statute satisfies the important state interest prong under
Younger. Here, the Lake County Humane Society is prosecuting a potential criminal animal
cruelty matter as permitted by R.C. 2931.18. Finally, under the third prong of Younger, there
must be an adequate opportunity in the state proceeding to raise constitutional challenges.
Federal courts “must presume that the state courts are able to protect the interests of a federal
plaintiff.” Kelm v. Hyatt, 44 F.3d 415, 420 (6th Cir. 1995); see also Carolines Kids Pet Rescue,
et al v. Lake Humane Society et al. 1:17CV297 (Sept. 11, 2017)
       Plaintiff will have a complete opportunity to defend the animal cruelty investigation. At
this stage, she has not demonstrated that she has taken any efforts to defend that matter or to
secure the return of any animal seized by the order of the Willoughby Municipal Court. She has
and will have an adequate opportunity to raise any constitutional challenges. At this point, she
has not demonstrated that there will not be that opportunity.
       Moreover, the Younger bar taken with the Anti-Injunction Act places an incredibly high
burden upon plaintiff. The Anti-Injunction Act, 28 U.S.C. § 2283, prohibits federal courts
from ordering a halt to state court proceedings, except as expressly authorized by Act of
Congress, or where necessary in aid of its jurisdiction, or to protect or effectuate its judgments.
Chick Kam Choo v. Exxon Corp., 486 U.S. 140, 146 (1988). Oddly enough, ordering Mr.
Hawkins to not delegate his authority will do little if anything in this matter as the Lake County
Humane Society has independent authority to prosecute animal cruelty matters. While obviously
plaintiff hopes this lawsuit will interfere with the pending criminal case, as practical matter an
injunction against Mr. Hawkins does little if anything to effect the authority of the Lake County
Humane Society. Nonetheless, to the extent plaintiff hopes that this Court will cause a halt to the
          Case: 1:19-cv-01159-CAB Doc #: 5 Filed: 05/28/19 9 of 13. PageID #: 45



pending Willoughby Municipal Court matter, the Anti-Injunction Act will disallow that effect on
these facts.
          Here, plaintiff’s entire lawsuit is an effort to interfere with the ongoing Willoughby
Municipal Court investigation. The central fact and evidence allegedly demonstrating some
unlawful delegation of prosecution authority by Mr. Hawkins is the email communication quoted
in part at paragraph 21. At the affidavit from Mr. Holland demonstrates, that email
communication was between him and plaintiff’s counsel, Huth. It was relating to the ongoing
Willoughby Municipal Court matter.
          As plaintiff has not pleaded that she has any other matter pending with Mr. Hawkins, the
alleged “ongoing irreparable harm” could only happen during the course of that Willoughby
Municipal Court litigation. With that, the lawsuit is plainly any effort to delay or defend the
Willoughby Municipal Court criminal matter. With that, Younger is a bar to that requested
relief.
Official Capacity Claims—Eleventh Amendment Protection for Municipal Prosecutor
          Here, the complaint in its cover page purports to charge Judson Hawkins in his individual
capacity. The complaint goes on to then charge any act against Mr. Hawkins as an act performed
in his official capacity as the Eastlake City Prosecutor. In fact, it is that official capacity that
then allegedly implicates his employer, the City of Eastlake. The complaint charges repeatedly
that Mr. Hawkins “delegated criminal prosecutions”; it should go without saying that those are
charges of Mr. Hawkins acting in his official capacity. And paragraph eight of the complaint
pleads clearly that “Defendant JUDSON HAWKINS is the CITY OF EASTLAKE’s criminal
prosecutor.”
          While the complaint caption purports to charge him in his individual capacity, it plainly
does not. It charges him in his official capacity. And, without enjoining him from behaving in
his official capacity, the entire purpose of the complaint is meritless and purely an academic
exercise.
          As it plainly charges against Mr. Hawkins in his official capacity as a municipal
prosecutor, plaintiff cannot assert claims against him in his official capacity. A suit against a
public servant in his or her official capacity imposes liability on the office he or she represents.
Brandon v. Holt, 469 U.S. 464, 471, 105 S.Ct. 873, 83 L.Ed.2d 878 (1985). Because as a
municipal prosecutor, Mr. Hawkins is an arm of the State of Ohio, the Eleventh Amendment bars
      Case: 1:19-cv-01159-CAB Doc #: 5 Filed: 05/28/19 10 of 13. PageID #: 46



suits in his official capacities. Vos v. Cordray, 719 F. Supp. 2d 832, 838 (N.D. Ohio 2010);
Latham v. Office of Atty. Gen. of State of Ohio, 395 F.3d 261, 270 (6th Cir.), cert. denied, 546
U.S. 935, 126 S.Ct. 420, 163 L.Ed.2d 320 (2005). Under the Eleventh Amendment, a State may
not be sued in federal court unless it has consented to such a suit or its immunity has been
properly abrogated by Congress. See, e.g., Seminole Tribe of Fla. v. Florida, 517 U.S. 44, 116
S.Ct. 1114, 134 L.Ed.2d 252 (1996); Latham.
       The bar of the Eleventh Amendment to suit in federal courts extends to States and state
officials in appropriate circumstances, Mt. Healthy City Sch. Dist. Bd. of Educ. v. Doyle, 429
U.S. 274, 280, 97 S. Ct. 568, 572, 50 L. Ed. 2d 471 (1977), citing Edelman v. Jordan, 415 U.S.
651, 94 S.Ct. 1347, 39 L.Ed.2d 662 (1974). Although municipal corporations are general not
state actors for purposes of the Eleventh Amendment, the question to does not end there. The
question here is whether Mr. Hawkins as a prosecutor charged with enforcing the State of Ohio
criminal code should be considered a state actor. The Mt. Healthy decision explained that when
making this determination the Court looked to the nature of the entity under state law with a
focus on to the degree state law controlled the actor. Id. at 280-281. Here, Mr. Hawkins is
bound by state criminal laws and rules. He prosecutes both state and local crimes at both the
felony and misdemeanor level. His actions are controlled by the Federal and State constitutional
protections due criminal defendants.
       The law is clear that while prosecuting a crime, the prosecutor is acting as an agent or
instrumentality of the State. Boone v. Kentucky, 72 Fed. Appx. 306, 307 (6th Cir. 2003)(County
Prosecutors act as agent of State in prosecuting crimes). In Pusey v. City of Youngstown, 11 F.3d
652, 657-58 (6th Cir.1993) the Sixth Circuit held that a municipal prosecutor acts as an arm of
the state in prosecuting or declining to prosecute state criminal offenses. Pusey sued City of
Youngstown and its municipal prosecutor for allegedly failing to comply with Ohio’s victim
impacts law. Therein the Court looked at the various state law responsibilities for municipal
prosecutors and ultimately concluded that a municipal prosecutor amounts to an arm of the state
for the Eleventh Amendment protection. Id. at 657-658. Because the prosecutor was acting as
an agent or instrumentality of the State any claims against the prosecutor in her official capacity
is barred by the Eleventh Amendment. Id., See also Will v. Mich. Dep't of State Police, 491 U.S.
58, 71, (1989).
      Case: 1:19-cv-01159-CAB Doc #: 5 Filed: 05/28/19 11 of 13. PageID #: 47



          In addition and as argued below, as to the claims against Mr. Hawkins in his individual
capacity regarding federal claims as a prosecuting attorney, he is similarly entitled to the shield
of absolute immunity while acting as advocate for the state. Benson v. O'Brien, 67 F.Supp.2d
825, 831 (N.D. Ohio 1999). At common law, prosecutors are entitled to the same immunity that
is afforded to judges and for much the same reasons. Imbler v. Pachtman, 424 U.S. 409, 423
(1976).
          With that, the claims are barred by the protections of the Eleventh Amendment. While
Mr. Hawkins denies every delegating any authority, to the extent the complaint charges claims
regarding his role as municipal prosecutor, those claims are barred.
Prosecutor Immunity
          As plaintiff has demanded attorney fees beyond mere injunctive relief, defendants are
protected from those claims; “[a]lthough the principle requiring strict construction of waivers of
sovereign immunity is not a new one, the Supreme Court has affirmed its applicability in
attorneys fees cases, cautioning courts against enlarging these waivers beyond the explicit
statutory language.” Nichols v. Pierce, 740 F.2d 1249, 1255–56 (D.C. Cir. 1984). To determine
whether a prosecutor is entitled to absolute or qualified immunity for a particular act, we must
examine the “nature of the function performed, not the identity of the actor who performed it.”
Forrester v. White, 484 U.S. 219, 229, 108 S.Ct. 538, 544, 98 L.Ed.2d 555 (1988). In Imbler v.
Pachtman, 424 U.S. 409, 96 S.Ct. 984, 47 L.Ed.2d 128 (1976), the Court held that prosecutors
sued in their personal capacity under section 1983 are absolutely immune for their conduct in “
initiating a prosecution and in presenting the State's case.” Id. at 431, 96 S.Ct. at 995. The Court
reasoned that the prosecutors' “activities were intimately associated with the judicial phase of
the criminal process.” Id. at 430, 96 S.Ct. at 995.
          Here there should be no debate that plaintiff complains about the actions of Mr. Hawkins
in his role as municipal prosecutor. He is entitled to immunity from any claim for money
damages, including those demanding attorney fees. Plaintiff not only demands attorney fees, but
“other relief as may be equitable and just.” To the extent that is a demand for money damages,
defendants are entitled to immunity.
      Case: 1:19-cv-01159-CAB Doc #: 5 Filed: 05/28/19 12 of 13. PageID #: 48



State Law Claims are not Constitutionalized
        Here the question again is whether the Lake Human Society has the authority to hire an
attorney to prosecute animal cruelty cases. That authority is provided in R.C. 2931.18 and R.C.
1717.08 as regarding other agents using force. Whether State officers have violated State
procedures is a question of State law which does not provide a basis for a federal cause of action.
See, e.g., Levine v. Torvik, 986 F.2d 1506, 1515 (6th Cir.), cert. denied, 509 U.S. 907, 113 S.Ct.
3001, 125 L.Ed.2d 694 (1993). It is settled that “[a] state cannot be said to have a federal due
process obligation to follow all of its procedures; such a system would result in the
constitutionalizing of every state rule and would not be administrable.” Id.
       Here, the partial quote from the email between Mr. Holland and Ms. Huth certainly does
not allege facts that Mr. Hawkins violated any constitutional rights. In fact, the affidavit attached
hereto demonstrates that Mr. Hawkins never did delegate any authority as charged by plaintiffs.
The matter is quite simple; pursuant to R.C. 2931.18, the Lake Humane Society has its own
independent authority to appoint Mr. Holland. That is a state law dispute. The complaint and
motion fail to demonstrate that Mr. Hawksin was personally involved in any activity that
violated a federal constitutional right.
CONCLUSION
       Here, the allegations in the complaint simply do not demonstrate any likelihood of
success. The Lake Humane Society has all the necessary authority per R.C. 2931.18 to retain its
own attorneys to prosecute animal cruelty cases. Not only did Mr. Hawkins not delegate any
such authority, but neither the complaint nor the motion for an injunction demonstrate that he
did. The email from Mr. Holland to plaintiff’s counsel simply states the accurate Ohio law.
Without any action from defendants there truly is no claim.
       That aside, the complaint is an obvious attempt to interfere with the pending Willoughby
Municipal Court criminal matter. As such, the claims are proscribed by Younger.
       Last, as the complaint charges that Mr. Hawkins was acting in his capacity as a municipal
prosecutor, it charges he was acting as a State actor. Defendants are then entitled to the
protection of the Eleventh Amendment. In a similar manner, defendants are entitled to immunity
for any claims to money damages.
                                              Respectfully submitted,

                                              /s/ Joseph R. Klammer __________
Case: 1:19-cv-01159-CAB Doc #: 5 Filed: 05/28/19 13 of 13. PageID #: 49



                                JOSEPH R. KLAMMER, #0068831
                                Attorney for Defendants
                                The Klammer Law Office, Ltd.
                                The Historic Mentor Center Street School
                                7482 Center Street, Unit 6
                                Mentor, OH 44060
                                (440) 974-8484; Fax (440) 255-6112
                                Court service: klammerlaw@klammerlaw.com
                                Direct:        jrklammer@klammerlaw.com
